


Exhibit 10(z)
TO: Timothy Fenton


Thank you for your years of contributions to the McDonald’s system. You have
decided to retire from McDonald’s effective June 30, 2014 and the following
states the terms of our Agreement regarding your separation from McDonald’s.




RETIREMENT DATE
Your date of termination will be June 30, 2014.




PAYMENT
You will receive the following payment:
•
$375,000 lump sum payment, minus taxes and deductions, payable to you six (6)
months after the date of termination in accordance with Section 409A, provided
you have signed and have not revoked this Agreement.

All payments to you, as set forth in this Agreement, will be issued in
accordance with, and subject to any withholding required by, all local, state,
and federal laws.




BENEFITS TERMINATION
June 30, 2014 shall be your termination date for purposes of all McDonald's
benefits programs, including but not limited to the Profit Sharing & Savings
Plan and McDonald's Insurance Plans. Your benefits will be administered
consistent with the plan documents and based upon your termination date.
Notwithstanding the foregoing, with respect to your outstanding stock options
and restricted stock units (RSUs), you shall receive service credit through
March 1, 2015 for purposes of calculating the vesting of such awards upon
retirement.




TARGET INCENTIVE PLAN (TIP)
You will be eligible to receive your 2014 TIP payment on or about March 1, 2015.
Your TIP will be pro-rated to your date of termination and administered
consistent with the TIP documents.




CASH PERFORMANCE UNIT PLAN (CPUP)
You will be eligible to receive pro-rated payouts pursuant to your outstanding
CPUP awards. The payouts will be pro-rated based on the number of months
employed during the CPUP performance cycle and the Company’s performance as
determined by the Compensation Committee at the end of each of the 2013-2015
CPUP performance cycle and the 2014-2016 CPUP performance cycle. You are
eligible to receive these payments in the normal CPUP payment cycle in March
2016 for the 2013-2015 CPUP performance cycle and March 2017 for the 2014-2016
CPUP performance cycle.




OFFICER FINANCIAL COUNSELING
You will be eligible to receive Officer Financial Counseling Services in
accordance with the Executive Financial Counseling and Life Planning Program
provided services are rendered prior to your date of termination.




--------------------------------------------------------------------------------




OFFICER ANNUAL PHYSICAL
You will be eligible to receive your annual executive physical for calendar year
2014 in accordance with the terms of the Executive Physical Program, provided
your physical is completed prior to March 31, 2015.




CONTINUATION OF HEALTH COVERAGE
You will be entitled to elect to continue your coverage under the Medical,
Dental and Vision benefit programs of McDonald’s or its subsidiaries that you
participate in at the time of your termination for 18 months (or longer if
required by law). This is known as COBRA coverage. If you file a timely election
to take COBRA coverage, you will have to pay the applicable employee cost under
the plan in which you are enrolled, and McDonald’s will pay the remainder of the
cost of your COBRA coverage through December 2015. You will only be able to take
the COBRA coverage if you pay the applicable employee cost on a monthly basis.
You may not have your share of these costs contributed to any cafeteria or
flexible spending account. If you fail to pay your COBRA premium by the end of
the month for which the premium is due, your coverage will terminate as of the
last day of the month for which your last premium was paid. McDonald’s will not
pay any portion of the cost of COBRA coverage beyond December 2015, regardless
of whether you or your eligible dependents have an additional qualifying event
under COBRA. Notwithstanding the foregoing, if COBRA coverage is no longer
required to be provided under the federal laws governing COBRA, all payments for
COBRA coverage under the Plan will also end. Further information about COBRA
coverage, will be provided by the Plan Administrator.


Upon the expiration of your COBRA coverage, you may elect McDonald’s Retiree
Medical benefits at your cost, provided you meet and satisfy all of the
requirements of McDonald’s Retiree Medical Plan, as in effect from time to time.
In any event, Retiree Medical Benefits will be available only for as long as
McDonald’s maintains such a plan for retirees, and McDonald’s reserves the right
to amend or terminate the Retiree Medical Plan at any time, in its sole
discretion.




STOCK OPTIONS AND RESTRICTED STOCK UNITS (RSUs)
All stock option and RSU awards held by you at your termination date shall be
treated in accordance with the terms of the applicable McDonald's Corporation
stock plan under which the award was granted (2001 Omnibus Stock Ownership Plan,
as amended or 2012 Omnibus Stock Ownership Plan), the applicable stock option or
RSU award agreement and the applicable prospectus governing your awards
(collectively, the “Grant Materials”).  Notwithstanding anything to the contrary
in this Agreement, for purposes of your stock options and RSUs, your reason for
termination is Termination with at Least 68 Years of Combined Age and Company or
Affiliate Service and your stock options and RSUs will be treated in accordance
with the applicable provisions in the Grant Materials, except that you will be
given service credit through March 1, 2015 in determining the vesting of your
outstanding awards.




STOCK OPTIONS
Pursuant to the terms of the Grant Materials, you will be permitted to exercise
your stock option awards as provided in the chart below.


Grant Date(s)




Dates(s) When Options Became
or Will Become Fully Exercisable
Last Date to Exercise
(If the last date to exercise is a weekend or a U.S. holiday, the last date will
be the previous business day.)
2/11/2009
2/11/2013
2/11/2019
2/10/2010
2/10/2014
2/10/2020







--------------------------------------------------------------------------------




2/9/2011
2/9/2015
2/9/2021
2/8/2012
2/8/2016
2/8/2022
2/13/2013
2/13/2017
2/13/2023
2/12/2014
2/12/2018
2/12/2024



RESTRICTED STOCK UNITS (RSUs)
In accordance with the Grant Materials you will vest in a pro-rata portion of
your RSUs based upon your time worked during the restriction period(s); however,
for purposes of calculating the time worked during the restriction period, you
shall receive service credit through March 1, 2015. Pursuant to the terms of
your grant(s), as described in the Grant Materials, upon termination you will
vest in a pro-rata portion of your existing RSUs based upon the number of months
worked during the applicable vesting period (applying service credit through
March 1, 2015) and the Company’s performance against the pre-established
performance targets.


For more detailed information on the treatment of your stock options and RSUs
upon your termination, please refer to the Termination with at Least 68 Years of
Combined Age and Company or Affiliate Service section of the Grant Materials. In
the event of a conflict between this Agreement and the terms of the relevant
Grant Materials, the terms of the Grant Materials will prevail with the
exception of the approved waiver of the 12-month rule and the service credit
through March 1, 2015.


This pro-rata amount will be paid out on the original vesting date in accordance
with the Grant Materials, including certification of all relevant performance
targets, in the form of shares of McDonald’s stock (or cash in the Company’s
sole discretion). In the event of a conflict between this document and the
relevant Grant Materials, the Grant Materials will prevail with the exception.




PLAN PROVISIONS GOVERN
All benefits provided under this Agreement will be subject to the terms of the
respective plan documents and agreement, including but not limited to clawback,
cessation, forfeiture and cancellation provisions of the TIP, CPUP, severance,
stock option, and RSU plans with the exception of the approved waiver of the
12-month rule and service credit through March 1, 2015 as it relates to stock
options and RSUs.




TAX EQUALIZATION
The tax equalization policy contained in McDonald's Global Assignee Policy, as
amended to comply with Section 409A of the Internal Revenue Code, will apply
through your termination date. McDonald's agrees, pursuant to this policy, that
it will notify you if our tax services provider will continue to prepare the
same national tax returns previously prepared on your behalf. You agree to be
available to meet with and provide all necessary records for your 2014 and
subsequent years' tax returns within two and half months after the close of the
applicable Hong Kong and US tax years. You understand that you will be liable
for all interest penalties if you do not comply with this request each year you
are a part of the McDonald's tax program. The tax equalization policy pursuant
to the McDonald's Global Assignee Policy, as amended to comply with Section 409A
of the Internal Revenue Code, will apply. In addition, pursuant to the tax
equalization policy, at the time your US tax returns are prepared a tax
equalization calculation will be prepared. Within 30 days of receipt of the tax
equalization calculation, either McDonald's will reimburse you for any monies
owed as a result of the tax equalization or you will reimburse McDonald's for
any monies owed as a result of the tax equalization. Should it be necessary for
you to reimburse McDonald's you must send a check in the prescribed amount
payable to "McDonald's Corporation" to the Global Total Compensation group in
Oak Brook, department 145.


You further acknowledge that, upon termination that you may continue to have a
Hong Kong tax liability




--------------------------------------------------------------------------------




on unexercised stock options. McDonald's will pay such Hong Kong tax. Actual
and/or hypothetical federal taxes will continue to be withheld on stock option
exercises/RSU lapses until the Hong Kong taxes paid by McDonald's are recovered
through foreign tax credits. Any refund or reduction of US income taxes arising
from the carryback or carryforward of Hong Kong taxes paid by McDonald's shall
be returned to McDonald's by you within 15 days of receipt.


In addition to any future Hong Kong tax liability on the monies McDonald's pays
to you after termination of employment, you may incur a US tax liability as
well. The Company will remit that portion of your hypothetical federal tax
necessary to meet the withholding obligations in the US. However, you agree to
complete the appropriate tax forms (e.g. Form W-4) as frequently as necessary to
ensure that such US withholding reflects the foreign tax credits available to
you as a result of your Hong Kong tax payments.




COOPERATION WITH McDONALD’S
You agree that you will cooperate with McDonald’s in any pending or future
investigations, charges, complaints, lawsuits or other claims in the event that
McDonald’s determines that you may have information or may be a witness relating
to the investigation, charge, complaint, lawsuit or other claim.




GENERAL RELEASE
In exchange for the payments and benefits set forth in this Agreement, you are
waiving and releasing all claims and causes of action you have or may have,
known or unknown, suspected or unsuspected, accrued or unaccrued, fixed or
contingent, against McDonald’s, arising from or relating to acts or omissions on
or before the date you sign this Agreement. (“McDonald’s,” as used in this
release and throughout this Agreement, is defined in the final paragraph
(SUCCESSORS; DEFINITION OF “McDONALD’S”) of this Agreement.)


The claims you are releasing include, but are not limited to, any and all claims
and causes of action that McDonald’s: (a) has discriminated against you on the
basis of age (or any other claim or right arising under the Age Discrimination
in Employment Act, 29 U.S.C. §§ 621 et seq. (“ADEA”)), race, color, sex
(including sexual harassment), national origin, ancestry, disability, religion,
sexual orientation, marital status, parental status, veteran status, military
status, citizenship status, genetic information, source of income, entitlement
to benefits, or any other status protected by local, state or federal laws,
constitutions, regulations, ordinances or executive orders; (b) has violated its
personnel policies, handbooks or any covenant of good faith and fair dealing or
breached any written or implied contract of employment between you and
McDonald’s; (c) has violated public policy or common law, including but not
limited to claims for: personal injury; invasion of privacy; retaliatory or
wrongful discharge; whistle blowing; negligent hiring, retention or supervision;
defamation; intentional or negligent infliction of emotional distress and/or
mental anguish; intentional interference with contract; negligence; detrimental
reliance; loss of consortium to you or any member of your family; and/or
promissory estoppel; (d) is in any way obligated for any reason to pay you
damages, expenses, litigation costs (including attorneys’ fees), wages, bonuses,
commissions, disability, retirement or welfare benefits, vacation pay and sick
pay, compensatory damages, penalties, liquidated damages, punitive damages,
other payments, and/or interest; (e) has any obligations or owes any
compensation or payments to you in connection with any ideas, information,
inventions, processes, procedures, systems, methods, intellectual property or
other materials that you may have developed, produced, created, designed,
modified, improved, enhanced or revised during your employment with McDonald’s
or disclosed to McDonald’s, including without limitation any trademarks, service
marks, trade dress, copyrights, patents and/or trade secrets, (collectively
referred to in this Agreement as “Materials”); and (f) has violated any other
federal, state or local law, including but not limited to Title VII of the Civil
Rights Act of 1964, as amended in 1991 (“Title VII”), the Civil Rights Act of
1866, as amended (42 U.S.C. Section 1981), the Civil Rights Act of 1991, as
amended (42 U.S.C.




--------------------------------------------------------------------------------




Section 1981a), the Americans with Disabilities Act, as amended (“ADA”), the
Employee Retirement Income Security Act, as amended, the Family and Medical
Leave Act, as amended, the Uniformed Services Employment and Reemployment Rights
Act (“USERRA”), the Genetic Information Nondiscrimination Act (“GINA”), the Fair
Labor Standards Act, the Equal Pay Act, the National Labor Relations Act, the
Fair Credit Reporting Act, the Immigration Reform Control Act, the Occupational
Safety and Health Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection
Act, and the Worker Adjustment and Retraining Notification Act (“WARN Act”), any
state or federal consumer protection and/or trade practices act, the Illinois
Human Rights Act, the Illinois Wage Payment and Collection Act, the Illinois
Equal Wage Act, the Illinois Equal Pay Act of 2003, the Illinois Minimum Wage
Law, the Illinois Worker Adjustment and Retraining Notification Act (“Illinois
WARN Act”), the anti-retaliation provisions of the Illinois Workers Compensation
Act, and the Illinois Whistleblower Act. YOU UNDERSTAND BY SIGNING THIS
AGREEMENT, YOU ARE GIVING UP ALL CLAIMS AGAINST McDONALD’S. You agree that this
Agreement provides benefits to you that are above and beyond anything to which
you are otherwise entitled.


The claims you are releasing include, but are not limited to, the continuing or
future effects of any act or omission by McDonald’s through the date of this
Agreement, even if you are first affected or are first aware of the effect after
the date you sign this Agreement. Without limiting the generality of the
foregoing, the claims you are releasing include any claim that any future
nonpayment or difference in amount, timing or duration of wages, salaries,
bonuses, benefits (such as under the Profit Sharing and Savings Plan, Long Term
Incentive Plans, Insurance Plans, TIP Plan, stock option and restricted stock
unit plans, and Cash Performance Unit Plan) or other compensation is
discriminatory under the ADEA, Title VII, the ADA and the Rehabilitation Act of
1973, all as amended or modified in operation by the Lilly Ledbetter Fair Pay
Act of 2009, and all such claims under all federal, state and local law, as
heretofore or hereafter amended or modified in operation.


You have given up all claims against McDonald’s and do not have a basis to sue
McDonald’s. If, despite this, you sue McDonald’s in any forum or proceeding, you
agree to pay all of McDonald’s costs and litigation expenses (including but not
limited to reasonable attorney’s fees) in that suit. This is in addition to
McDonald’s right to other remedies in such a case. Excepted from this release
and this promise is a good faith challenge by you to the validity of the release
provision of this Agreement under the ADEA. Also excluded from this Agreement
are any claims or rights which cannot be waived by law, including the right to
file a charge of discrimination with an administrative agency and the right to
participate in an investigation or proceeding conducted by an administrative
agency. You are waiving, however, your right to any monetary recovery or other
relief in connection with such a charge filed by you or anyone else. You hereby
assign to McDonald’s all your right, title and interest in any monetary recovery
or other relief obtained in any proceeding.


You are releasing and waiving all claims on behalf of yourself and on behalf of
your spouse, family members, beneficiaries under any employee benefit plans or
arrangements, attorneys, agents, executors, representatives, guardians ad litem,
heirs, successors and assigns.




RETURN OF McDONALD’S PROPERTY; DEDUCTIONS FROM
PAY FOR MONEY OWED TO McDONALD’S
On or by your termination date you will return to McDonald's all documents,
manuals, office equipment, credit cards and other things belonging to McDonald's
which you have borrowed or which you possess or control. You authorize
McDonald's to deduct from your paycheck or severance pay, any money owed
McDonald's as a result of items which are not returned or for loans or advances
you have received and which remain unpaid.




--------------------------------------------------------------------------------




NON-DISPARAGEMENT AND LIMITATIONS ON PUBLICATIONS
You will not disrupt, interfere with or cause any disturbance to McDonald’s
business or, directly or indirectly, by any means or in any medium (including,
without limitation, social media, such as blogging, tweeting and posting on
social media sites), and whether in your own name, anonymously, using a
pseudonym or otherwise, do, say, write, confirm or otherwise communicate or
publish to any person or entity, by word, action, omission or otherwise,
anything that would cast a bad light on McDonald’s, its business or any of its
current and former directors, officers, agents, suppliers, franchisees and
employees (“McDonald’s Related Persons”) in their capacities as such
or disparage or cause damage to the reputation, brand, name, business, products
and services of McDonald’s or any McDonald’s Related Persons. Provided, however,
that nothing herein shall prevent you from filing a charge with, or
participating in an investigation or proceeding conducted by an administrative
agency. While communicating via social media or otherwise, you further agree
that, your communications will clearly state that you are not employed by and do
not represent McDonald’s and will be clearly identified as representing your
personal views and not those of McDonald’s. Should there be any question about
whether something you plan to communicate comports with the provisions of this
agreement, you will get the prior written consent of McDonald’s General Counsel,
Gloria Santona, or her successor.


Without limiting the generality of the foregoing, you further agree that, you
shall not, for three (3) years following your termination date publish any
articles or books about McDonald’s, its business or any McDonald’s-Related
Person, or grant an interview to any representative of the public media, without
the prior written consent of McDonald’s General Counsel, Gloria Santona, or her
successor.




LICENSE TO RIGHT OF PUBLICITY
You hereby grant to McDonald’s the irrevocable, worldwide right to use, publish,
display, edit, modify and distribute materials bearing your name, voice, image,
likeness, statements attributable to you or any other identifiable
representation of you in connection with or related to your employment with
McDonald’s (collectively, “your Likeness”) in any form whatsoever now existing
or developed in the future. You agree that all materials containing your
Likeness are and shall remain the sole and exclusive property of McDonald’s, and
you hereby assign any proprietary right you may have in such materials to
McDonald’s. You hereby release and forever discharge McDonald’s from any and all
liability, claims and damages relating to the use of your Likeness and you waive
any right you may have to inspect or approve the finished materials or any part
or element thereof that incorporates your Likeness.




ASSIGNMENT OF INTELLECTUAL PROPERTY
You hereby assign to McDonald’s all of your right, title and interest in and to
any and all Confidential Information, works of authorship, inventions, ideas,
improvements, discoveries, developments, designs, trademarks, trade names,
service marks, logos and trade dress (collectively, “Intellectual Property”),
and all proprietary and intellectual property rights with respect thereto
(collectively, “Proprietary Rights”), whether or not patentable or registrable
under trademark, copyright or other statutes, made or conceived or reduced to
practice or learned by you as a result of your employment with McDonald’s,
either alone or jointly with others, during the period of your employment with
McDonald’s. You acknowledge that all original works of authorship which are made
by you, solely or jointly with others, within the scope of your employment and
which are protectable by copyright are “works made for hire,” as that term is
defined in the United States Copyright Act (17 U.S.C., Section 101), and that
even if you should be determined that such works do not qualify as “works made
for hire,” all of your right, title and interest thereto is nonetheless assigned
to McDonald’s by virtue of this Agreement. You recognize that this Agreement
does not require assignment of: (i) any Intellectual Property which you made,
conceived or learned prior to the commencement of your employment with
McDonald’s (which, to preclude any




--------------------------------------------------------------------------------




possible uncertainty, you have listed on Exhibit A attached hereto); or (ii) any
Intellectual Property that you develop entirely on your own time without using
McDonald’s equipment, supplies, facilities, or trade secret information except
for that Intellectual Property which either: (a) relates at the time of
conception or reduction to practice to McDonald’s business, or actual or
demonstrably anticipated research or development of McDonald’s; or (b) result
from any work performed by you for McDonald’s.




ENFORCEMENT OF PROPRIETARY RIGHTS
At McDonald’s expense, you will assist McDonald’s after your termination of
employment in every proper way to obtain and from time to time to enforce United
States and foreign Proprietary Rights relating to Intellectual Property in any
and all countries. To that end, you will execute, verify and deliver such
documents and perform such other acts (including appearances as a witness) as
McDonald’s may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Proprietary Rights and the
assignment thereof.




NON-SOLICITATION OF EMPLOYEES; NON-INTERFERENCE WITH BUSINESS RELATIONSHIPS;
CONFIDENTIALITY OF EMPLOYEE NAMES; NON DISTURBANCE
You further agree that for a period of two (2) years from your date of
termination, you will not directly or indirectly solicit for employment any
“salaried” employee of McDonald’s, whether employed at the corporate office or
in the field (including the restaurants). You agree you will not directly or
indirectly induce any vendor, supplier, franchisee, consultant or independent
contractor or partner of McDonald’s to reduce or curtail its relationship with
McDonald’s. Additionally, you agree not to release names of any McDonald’s
“salaried” employees to recruiters, headhunters or employment agencies. If at
any time during this two (2) year period you contemplate extending an offer of
employment, either directly or indirectly, to a McDonald’s “salaried” employee,
you agree to contact the Executive Vice President of Human Resources, or his/her
successor, for approval. You agree that you will not now or in the future
disrupt, damage, impair or interfere with McDonald’s business.






NON-COMPETE
You acknowledge that McDonald’s is engaged in a highly competitive business and
has a compelling business need and interest in preventing release or disclosure
of its confidential, proprietary and trade secret information as defined in this
Agreement. Moreover, you acknowledge that McDonald’s has highly valuable,
long-term and near permanent relationships with certain customers, suppliers,
manufacturers, franchisees, employees and service organizations which McDonald’s
has a legitimate interest in protecting and that you, by virtue of your position
with McDonald’s, have and will continue to have access to these customers,
suppliers, manufacturers, franchisees, employees and service organizations as
well as the confidential, proprietary and trade secret information. Accordingly,
you agree that during your employment and for a period of eighteen (18) months
after your termination date, you will not either directly or indirectly, alone
or in conjunction with any other party or entity, in the United States, perform
any services, work or consulting for one or more Competitive Companies.
Competitive Companies shall mean any company in the ready-to-eat restaurant
industry anywhere in the United States that exists today or may exist at any
time during such eighteen (18) month period. Examples of Competitive Companies
include, but are not limited to: YUM Brands, Inc., (including but not limited to
Taco Bell, Pizza Hut and Kentucky Fried Chicken), Burger King, Wendy’s,
Culver’s, In-N-Out Burger, Sonic, Hardee’s, Checker’s, Arby’s, Long John
Silver’s, Jack-in-the-Box, Popeye’s Chicken, Chick-fil-A, Domino’s Pizza,
Chipotle, Q-doba, Panera Bread, Papa John’s, Potbelly, Subway, Quiznos, Dunkin’
Brands, Seven-Eleven, Tim Horton’s, Starbucks, Jamba Juice, and their respective
organizations, partnerships, ventures, sister companies, franchisees or any
organization in which they have an interest.




--------------------------------------------------------------------------------




You agree to consult with Rich Floersch, or his successor, for clarification as
to whether or not McDonald’s views a prospective employer, consulting client or
other business relationship of yours, in the ready-to-eat industry not listed
above, as a competitor.




TRADE SECRETS
You acknowledge that during your employment you have formulated, established and
otherwise had access to and knowledge of McDonald’s trade secrets and
confidential business information, including but not limited to, special
information about relationships and distributors, vendors, suppliers,
manufacturers, franchisees, employees and customers, as well as special and
confidential knowledge about McDonald’s relating to pricing, business and
financial affairs, advertising, marketing, sales, expansion plans, new store
sites and strategies for McDonald’s business, including various technical items
and equipment used or contemplated for use in McDonald’s business. You further
acknowledge that the preservation of a continuing business relationship between
McDonald’s and its customers, franchisees, suppliers and manufacturers is of
critical importance to the continued business success of McDonald’s and that it
is the policy of McDonald’s to safeguard as confidential the identity and
special needs of certain customers, franchisees, suppliers, manufacturers,
representatives and key employees. In view of the foregoing, you agree that
until such items and data become public through no act or omission by you or
wrongful act or omission of any other person, you will not disclose to any
person or entity or use for any purpose whatsoever any trade secrets or
confidential information concerning the business, or any customer,
representative, agent or employee of McDonald’s that was obtained by you in the
course of your employment with McDonald’s. Provided, however, that nothing
herein shall prevent you from filing a charge with, or participating in an
investigation or proceeding conducted by an administrative agency or from
disclosing information about employees for purposes protected by law. You
further agree that upon separation from your employment, you will not take with
you, but will leave with McDonald’s, all records (including electronic data) and
papers and all matters of whatever nature that contain secret or confidential
information of McDonald’s. For purposes of this Agreement, the terms “trade
secrets” and “confidential information” include processes, methods, techniques,
systems, formulae, patents, models, devices, compilations, customer lists,
financial information, development plans, supplier lists and any information of
whatever nature that gives to McDonald’s an opportunity to obtain an advantage
over competitors who do not know or use such information or data or any
information that would be harmful to McDonald’s if disclosed. Without limiting
the generality of the foregoing, you further agree, that you will not write,
confirm or otherwise communicate or publish to any person or entity any of
McDonald’s trade secrets or confidential information, including, without
limitation while using social media (e.g., blogging, tweeting, and postings on
social networking sites). Should there be any question about whether something
you plan to communicate comports with the provisions of this agreement, you will
get the prior written consent of McDonald’s General Counsel, Gloria Santona, or
her successor.




RECEIPT OF PAY AND BENEFITS TO DATE; NO RETALIATION
You acknowledge and agree that you have not applied for, nor are you eligible
for, short term disability, long term disability, Worker’s Compensation, or
family and medical leave under applicable federal, state and local law, and you
agree that you shall not apply or be eligible for them. You further agree that
you have received all salary and benefits due to you to date, have taken any
family and medical leave to which you are entitled, and have not been retaliated
against because you have sought any salary, benefits or leave or because you
have opposed or reported any practice you believe is unlawful, provided any
information or caused information to be provided, assisted in any investigation
by any branch of federal, state or local government or by McDonald’s, or have
filed, caused to be filed, participated or assisted in any administrative or
judicial proceedings to enforce your rights under any statute or law. All pay
earned by you, including vacation pay, has been paid or is included in the
amounts referred to in the Payments section above.




--------------------------------------------------------------------------------




COMPLIANCE WITH OLDER WORKER BENEFIT PROTECTION ACT; KNOWING AND
VOLUNTARY AGREEMENT AND RELEASE
You have participated in negotiating the terms of this Agreement, have read it
and understand it fully. You acknowledge that you have been advised by this
Agreement to consult with an attorney prior to executing this Agreement. You
further acknowledge that you have been given at least 21 days to consider the
terms of this Agreement, that you have been able to use this period, or as much
of this period as you desire, and that you are now executing this Agreement
voluntarily with the express intention of making a binding legal Agreement,
including giving up all claims against McDonald’s. You forever waive any relief
not explicitly set forth in this document.




REMEDIES FOR BREACH
Should you breach this Agreement, McDonald’s shall be entitled to recover the
entire value of any consideration you have received pursuant to this Agreement
and shall be relieved of any obligation to pay further consideration. It is
acknowledged that this is not a penalty but an agreed upon remedy that results
from a failure of consideration upon a breach of the provisions of this
Agreement.




ATTORNEY’S FEES; SAVINGS CLAUSE
You agree to pay all costs and attorneys' fees incurred by McDonald's in
enforcing this Agreement should you violate any provision of it, without in any
way limiting McDonald's right to recover damages and other legal and equitable
relief. Should any provision of this Agreement be found void or unenforceable by
any court of law, the remaining provisions shall continue in full force and
effect.




ARBITRATION OF CERTAIN DISPUTES
All disputes, claims, and causes of action relating to or arising under your
employment or separation of employment, including but not limited to claims of
discrimination or unlawful termination, shall be resolved solely and exclusively
by final, binding and confidential arbitration before a single arbitrator
pursuant to the rules of the American Arbitration Association applicable to
employment disputes. The parties understand and agree that this paragraph waives
their right to a jury trial on these claims. In any such arbitration, the
waiver, release and covenant not to sue contained in this Agreement will be
fully applicable and enforceable.




RIGHT TO REVOKE
This Agreement may be revoked by delivering a written notice of revocation to
Carrie Reuter, McDonald’s Corporation, 2915 Jorie Boulevard, Dept. 146, Oak
Brook, Illinois 60523, no later than the close of business on the seventh day
after you sign it. Revocations delivered by mail must be postmarked by the
seventh day after signing this Agreement. Any revocation must be accompanied by
repayment of all consideration already tendered under the terms of this
Agreement.




ENTIRE AGREEMENT
This Agreement contains the full agreement between you and McDonald’s and
completely supersedes any prior written or oral agreements or representations
concerning the subject matter thereof. Any oral representation or modification
concerning this Agreement shall be of no force or effect.




--------------------------------------------------------------------------------




SUCCESSORS; DEFINITION OF “McDONALD’S”
This Agreement shall be binding on you, your heirs, successors and assigns.
“McDonald's” as used in this Agreement, includes McDonald’s Corporation,
McDonald’s USA, LLC, all of their respective subsidiaries, affiliates and
related entities and companies, and their current and former directors,
officers, agents, employees, insurers and attorneys, and all employee benefit
plans and arrangements and their administrators trustees and other fiduciaries,
and all successors and assigns of all of the foregoing.




Again, Timothy, thank you for your many years of valuable service to the system.
We wish you much happiness as you begin this exciting new chapter in your life.




 
 
 
/s/ Timothy Fenton
 
July 7, 2014
Timothy Fenton
 
Date



 
 
 
/s/ Richard Floersch
 
July 9, 2014
McDonald's
 
Date





